DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and Amendment filed December 14, 2021 is acknowledged.
Claims 1-9, 11-21 and 23-25 are pending, and are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed December 14, 2021 have been fully considered.

The following rejections have been withdrawn in view of the amendments to the claims:
Rejection of claims 1-9, 11-21 and 23-24 under 35 USC § 101

Rejection of claims 1-9, 11-16, 18-21 and 24 under 35 USC § 103 over Riihinen in view of Hunter and Ismagilov
	Applicant argues that the rejection of independent claim 1 should be withdrawn as the cited references do not teach or suggest the claim 1 limitation requiring that the “estimated amount or concentration … is provided within 3 hours of obtaining the sample”. Specifically, Applicant argues that the Riihinen time frame is directed to the start of the destruction step to the end of the qPCR step, and that the Riihinen time frame omits at least steps a) and f) of instant claim 1 (Remarks, p. 9). Consequently, the Riihinen time frame does not correspond to the time frame recited in instant claim 1 (Remarks, p. 9).
	The Examiner disagrees. First, regarding Applicant’s argument that the Riihinen time frame omits instant step a), the Examiner notes that claim 1 does not require that the “within 3 hours” time frame include step a). That is, the broadest reasonable interpretation (BRI) of the phrase “within 3 hours of said obtaining” would include an embodiment where the 3 hour time frame begins after the “obtaining” has been completed. Stated differently, the limitation implies that the sample has been obtained, and then “within [the next] 3 hours” the remaining steps of claim 1 are completed. Second, regarding Applicant’s argument that the Riihinen time frame omits instant step f), it is known in the art that correlations such as those recited in step f) are often automated, and the BRI of step f) would certainly include such automated processes. Since automated processes typically occur very quickly, it is not clear that adding the step f) correlation to the Riihinen method would change the time frame of the Riihinen method in any meaningful way.

	This argument has essentially been presented previously. The Examiner directs Applicant’s attention to the Final Office Action mailed July 2, 2021, and reiterates the comments regarding Riihinen’s teachings of a range of less than 24 hours, and a preferred embodiment of 6 hours (Final Office Action, pp. 7-8). In addition, regarding Applicant’s argument that the Riihinen range cannot be interpreted as a minimum amount of time, the Examiner notes the following. The literal interpretation of “less than 24 hours” is a range of between 0 and 24 hours. The ordinary artisan understands that the Riihinen method cannot be completed instantaneously and thus would not construe the “less than 24 hours” range to literally include 0 hours. Rather, the ordinary artisan would construe the range as some non-zero number to 24 hours. As such, “less than 24 hours” would be construed as a range, albeit one with an unspecified lower limit, and not merely as a “maximum amount of time”.
	
	Applicant argues that Ismagilov also does not teach or suggest the limitation of “within 3 hours” as Ismagilov teaches detecting the presence or absence of a target molecule less than 3 hours after an exposure of a first sample to an antibiotic, and that “[t]his has nothing to do with 
	The Examiner disagrees. First, the Examiner notes that instant claim 1 does not require that the sample have any particular characteristic as to prior treatment with antibiotics, or lack thereof. Thus, Applicant’s argument that the Ismagilov sample is distinguishable from the sample in instant claim 1 is essentially arguing limitations that are not in the claim. Second, the Examiner notes that Applicant is arguing against the Ismagilov reference individually, and does not address what the ordinary artisan would learn from combining the teachings of Ismagilov with the other cited references.

	Finally, Applicant argues that Hunter, which is cited for teaching several claim 1 limitations including “correlating the amplification data with a standard to determine an estimated amount or concentration”, is “unrelated to treating a substance from, or supplied to, a papermaking plant [or other recited site], using the standard curve” and thus cannot be combined with the other cited references to arrive at the claim 1 method (Remarks, p. 11).
	The Examiner disagrees. Applicant is essentially arguing that Hunter is in a different field of endeavor, and thus cannot be properly used to form the basis of a prior art rejection as it is nonanalogous art. The Examiner disagrees even as to this point (i.e., that Hunter is in a different field of endeavor), however, even assuming for the sake of argument that Applicant’s position is correct, the MPEP notes that a reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventors, and would have “logically … commended itself to an inventor’s attention in considering the problem. 2141.01(a) 
	These arguments are not persuasive. The rejections are maintained to the extent that they apply to the currently amended claims.


Rejection of claims 17 and 23 under 35 USC § 103 over Riihinen in view of Hunter, Ismagilov and Jerusik or Ben-Amar
	Applicant argues that the rejection of claims 17 and 23 should be withdrawn as Jerusik and Ben-Amar do not cure the deficiencies of the combination of Riihinen, Hunter and Ismagilov (Remarks, p. 12).
	As discussed above, the Examiner disagrees with Applicant’s characterization of the teachings of Riihinen, Hunter and Ismagilov. This argument is not persuasive. The rejection is maintained to the extent that it applies to the currently amended claims.

Rejection of claim 25 under 35 USC § 103 over Riihinen in view of Hunter, Ismagilov and Ullerich
Applicant argues that the rejection of claim 25 should be withdrawn as Ullerich does not cure the deficiencies of the combination of Riihinen, Hunter and Ismagilov (Remarks, p. 12).

	
	Applicant also argues that Ullerich relates to point-of-care testing for patients and is silent as to using qPCR for testing in an industrial system. The Examiner disagrees and reiterates the points, discussed above, about art in different fields of endeavor. Point-of-care testing and industrial system testing are each performed in the “field” (as opposed to in a lab) and require, at least, more portable equipment than the qPCR equipment typically used in a dedicated lab setting. Therefore, the point-of-case testing apparatus of Ullerich would “commend[] itself” to the inventor’s attention here, as well.

These arguments are not persuasive. The rejection is maintained to the extent that it applies to the currently amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-9, 11-16, 18-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Riihinen1 (WO 2016/135387 A1) in view of Hunter2 (WO 02/10444 A1) and Ismagilov3 (WO 2016/085632 A2).

Regarding independent claim 1, Riihinen teaches …
A method to quantify bioburden present in a substance, said method comprising: a) obtaining a sample of the substance (p. 9, ll. 4-5: “Two sampling rounds … were performed”);
b) optionally filtering said sample (p. 9, l. 8: “1 litre of each process sample was first filtrated”); 
c) optionally extracting DNA from the sample (p. 9, ll. 10-16: “3 parallel samples were heat treated … DNA of … the … sample … were analyzed by using DNA extraction and qPCR”); 
e) conducting a polymerase chain reaction (PCR) with said sample or portion thereof utilizing primers designed to target and amplify a segment of DNA of at least one organism that causes bioburden in said substance, and forming amplification data (p. 9, ll. 10-16: “3 parallel 
wherein said substance is from a papermaking plant (abstract: “monitoring of bacterial endospores in an aqueous environment of a paper or board mill”);

Regarding the limitation … g) treating said substance only when said organism is determined to be present in said substance at a location having said substance, with at least one biocide or microbiocide, based on said estimated amount or concentration of said organism in said substance, Riihinen additionally teaches treating the substance at a location having said substance (p. 9, ll. 2-5: “on-site trial was performed”), and teaches treating the substance with at least one biocide based on the estimated amount of the substance (p. 11, ll. 16-20: “results … show that broke tower contained much bacteria … [r]esults thus indicate that additional biocides would be required in order to effectively control … bacteria”),

Regarding the limitation … “said estimated amount or concentration of said organism in said substance is provided within 3 hours of said obtaining of said sample”. Riihinen suggests this limitation. Specifically, Riihinen teaches that the “total time from the start of the destruction step to the end of the qPCR step may be less than 24 h” (p. 8, ll. 4-5). Therefore, the instant claim is directed to a range of 0-3 hours, while Riihinen teaches a range of 0-24 hours. In prima facie case of obviousness exists. MPEP 2144.05. 
In addition, Ismagilov teaches this limitation. Specifically, Ismagilov teaches a period of less than 3 hours for the time between obtaining a sample of an incubated bacterial culture and the detection of the presence of absence of the threshold number of target molecules (para. 15).

Riihinen does not teach optionally diluting said sample. However, Hunter teaches diluting the sample prior to PCR (p. 36, ll. 25-27).

Riihinen does not teach a primer pair for PCR. However, Hunter teaches PCR primer pairs (p. 39, ll. 21).

Riihinen does not teach correlating the amplification data with a standard, to determine whether said organism is present or absent in said substance, and to determine an estimated amount or concentration of said organism in said substance. However, Hunter teaches this limitation (p. 13, ll. 2-5: “a standard curve is prepared … then determines the amount of microbial target sequence”; p. 37, ll. 14-15: “the absence or presence of E. coli or S. mutans was checked … for quantification of DNA”; p. 32, ll. 23-24: “was not amplified … and gave a totally negative result”).

prima facie obvious to practice the method of Riihinen and incorporate the primer pair, dilution step and use of a standard, as taught by Hunter. Riihinen teaches the need for rapid and accurate methods for detecting and treating bacterial contamination in aqueous environments of paper and board mills. Hunter teaches various methods that can be used in industrial microbiology applications to enumerate microbial content. One of ordinary skill in the art would have been motivated to incorporate the modifications of Hunter into the method of Riihinen in order to improve the accuracy of the detection and treatment steps of Riihinen, and would have had an expectation of success as strategies for optimizing PCR protocols are well known in the art.
In addition, the ordinary artisan would have been motivated to incorporate the 3 hour processing time of Ismagilov into the method of Riiihinen. The ordinary artisan would understand from the teachings in Riihinen that rapid methods for bacterial contamination are needed, and would understand from the teachings of Ismagilov that detection can be completed in as little as 3 hours. The ordinary artisan would have been motivated to incorporate the Ismagilov rapid 3 hour processing time in order to increase the speed of the Riihinen method with the expected advantage of increasing the overall throughput and efficiency of the method. The ordinary artisan would have had an expectation of success as Riihinen teaches that method can be completed in less than 24 hours.

Regarding dependent claims 2, 3 and 5, Riihinen additionally teaches wherein the sample comprises endospores (p. 4, ll. 19-22: “the sample comprises … endospores”), as recited in claim 2, wherein the sample comprises viable cells (p. 4, ll. 19-22: “vegetative bacterial cells claim 3, and wherein the sample comprises endospores and viable cells (p. 4, ll. 19-22: “vegetative bacterial cells … present in the sample. After the heating, the sample comprises … killed … bacterial cells and … endospores”), and the endospores are isolated prior to PCR (p. p. 4, ll. 31-33: “sample is filtered … to separate … the endospores from the liquid phase of the sample”), as recited in claim 5.

Regarding dependent claim 4, Riihinen additionally teaches wherein the sample comprises endospores and viable cells (p. 4, ll. 19-22: “vegetative bacterial cells … present in the sample. After the heating, the sample comprises … killed … bacterial cells and … endospores”), and Hunter additionally suggests at least two primer pairs, where each primer pair targets and amplifies a DNA segment of at least one bioburden substance. Specifically, Hunter teaches universal primers that can be used to amplify a target nucleotide which is substantially conserved amongst two or more species of microorganism (p. 10, ll. 20-23), but that can also be modified to be species-specific, and that such species-specific primers can be used in conjunction with other species-specific primers (p. 10, ll. 12-15). Therefore, the “at least two primer pairs” of the instant claim reads on the multiple sets of species-specific primers of Hunter.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Riihinen plus Hunter and Ismagilov, as discussed above, and incorporate the primer pairs, as taught by Hunter. Riihinen teaches the need for rapid and accurate methods for detecting and treating bacterial contamination in aqueous environments 

Regarding dependent claim 6, Riihinen additionally teaches wherein the sample 
comprises endospores and viable cells (p. 4, ll. 19-22: “vegetative bacterial cells … present in the sample. After the heating, the sample comprises … killed … bacterial cells and … endospores”), and suggests isolating viable cells prior to conducting PCR. Specifically, Riihinen teaches 3 parallel samples that were heat-treated to kill vegetative bacterial cells, and 3 parallel samples that were not heat-treated. All 6 samples were filtered, and the heat-treated samples only were treated with PMA. Then qPCR was performed (p. 9, ll. 9-17). One of ordinary skill in the art would understand that the 3 non-treated samples contained viable cells both because they were not treated with heat, and because they were not stained with PMA (which is used to prevent PCR amplification of nucleic acids in dead cells) after filtering.

Regarding dependent claims 7 and 9, Riihinen additionally teaches wherein the substance comprises more of a liquid than a solid (p. 3, l. 17: “aqueous sample is obtained”), as recited in claim 7, and additionally teaches wherein the substance comprises a liquid and a solid (p. 3, l. 17: “aqueous sample is obtained”; p. 3, ll. 28-29: “sample may … have a solid content up claim 9.

Regarding dependent claim 8, Hunter additionally teaches wherein the substance comprises a more of a solid than a liquid (p. 12, l. 2).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Riihinen plus Hunter and Ismagilov, as discussed above, and incorporate the testing of the solid component of the sample, as taught by Hunter. Riihinen teaches the need for rapid and accurate methods for detecting and treating bacterial contamination in aqueous environments of paper and board mills. Hunter teaches various methods that can be used in industrial microbiology applications to enumerate microbial content. One of ordinary skill in the art would have been motivated to incorporate the solid component of Hunter into the method of Riihinen in order to increase the usefulness of the Riihinen method in terms of expanding the types of samples that can be tested, and would have had an expectation of success as strategies for optimizing PCR protocols are well known in the art.

Regarding dependent claim 11, Riihinen additionally teaches treating the substance at a processing facility configured to process the substance (p. 9, ll. 2-5: “on-site trial was performed … at three process locations”). Riihinen also teaches treating the substance with at least one 

Regarding dependent claim 12, Riihinen additionally teaches wherein the substance comprises viable cells which are then lysed (p. 4, ll. 19-22: “vegetative bacterial cells … present in the sample. After the heating, the sample comprises … killed … bacterial cells”; p. 9, l. 19: “lysis reagents were added to the tube”).

Regarding dependent claim 13, Riihinen additionally teaches …
further comprising dividing the sample to form at least a first sample portion and a second sample portion (p. 9, ll. 10-12: “obtained filtrate was divided into … 6 parallel samples”); 
wherein the conducting a PCR comprises: - 32 -Attorney Docket No. 3597-284-02conducting a polymerase chain reaction (PCR) with said first sample portion, utilizing a primer pair to target and amplify a segment of DNA of at least one organism that is known to cause a bioburden in said substance (p. 9, ll. 10-16: “3 parallel samples were … analyzed by using DNA extraction and qPCR”; p. 6, ll. 8-10: describes an “extensive set” of rDNA-targeted primers for quantification of pathogenic and indigenous bacteria in fecal samples by real-time PCR”; p. 9, ll. 29-30: describes measuring the amount of 16s rRNA gene copies with qPCR);
conducting a polymerase chain reaction (PCR) with said second sample portion utilizing the primer pair (p. 9, l. 16: “[all] samples were analyzed by using … qPCR”; p. 6, ll. 8-10: 
and administering the at least one biocide or microbiocide, to the substance, at a dosage calculated based on said average amount or concentration (p. 11, ll. 16-20: “results … show that broke tower contained much bacteria … [r]esults thus indicate that additional biocides would be required in order to effectively control … bacteria”).

Riihinen teaches dividing the sample, but does not teach diluting the sample. However, Hunter teaches diluting the sample prior to PCR (p. 36, ll. 25-27).


Riihinen does not teach correlating the amplification data with a standard, to determine an estimated amount or concentration of said organism in said substance. However, Hunter teaches this limitation (p. 13, ll. 2-5: “a standard curve is prepared … then determines the amount of microbial target sequence”).


Riihinen does not teach correlating amplification data from amplification of the segment of DNA, determined from the PCR carried out on the first and second sample portions, with a standard to determine a first and second estimated amount, respectively, of said organism in said substance. However, Hunter teaches this limitation (p. 13, ll. 2-5: “a standard curve is prepared … then determines the amount of microbial target sequence”).

Riihinen does not teach comparing the first estimated amount with the second estimated amount and determining the average amount thereof. However, Hunter teaches this limitation (p. 36, ll. 9-11: “[c]omparison was made with the … count for each of the samples. The mean number … was …”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Riihinen plus Hunter and Ismagilov, as discussed above, and incorporate the dilution step, use of a standard, and various data comparisons, as taught by Hunter. Riihinen teaches the need for rapid and accurate methods for detecting and treating bacterial contamination in aqueous environments of paper and board mills. Hunter teaches various methods that can be used in industrial microbiology applications to enumerate microbial content. One of ordinary skill in the art would have been motivated to incorporate the modifications of Hunter into the method of Riihinen in order to improve the accuracy of the detection and treatment steps of Riihinen, and would have had an expectation of success as strategies for optimizing PCR protocols are well known in the art.


Regarding dependent claim 14, Hunter additionally teaches wherein the PCR is conducted in the presence of a fluorescent resonance energy transfer (FRET) oligonucleotide probe (p. 3, ll. 14-16: FAM plus TAMRA probe), an extension phase of the PCR releases an unquenched reporter dye from the probe (p. 3, ll. 16-17: “[f]ollowing digestion, FAM is T)”, and correlating the determined Cq to Cq values of known standards having known concentrations of the at least one organism (p. 13, ll. 2-5: “standard curve is prepared based on the CT and known amounts of DNA … determines the amount of microbial target sequence”).

Hunter does not explicitly teach irradiating an excitation wavelength toward the sample, which excites the unquenched reporter dye, during each thermal cycle of the PCR. However, Hunter does teach TaqMan real-time PCR (p. 3, l. 6). One of ordinary skill in the art understands that TaqMan real-time PCR involves irradiating the sample with an excitation wavelength that excites an unquenched reporter dye. Therefore, Hunter suggests this limitation.

Regarding dependent claim 15, Riihinen additionally teaches wherein the primers amplify a segment of a gene that appears in more than one different organism that is known to cause bioburden in said substance (p. 8, ll. 10-12: “monitoring of endospores … which are known to grow in the process conditions of paper or board machine”; p. 9, ll. 32-33: “Total 16s rRNA genes represent total bacteria”).

Regarding dependent claim 16, Riihinen additionally teaches wherein the primers amplify a segment of DNA from bacteria (p. 9, ll. 32-33: “Total 16s rRNA genes represent total bacteria, and Bacilli 16s rRNA genes endospore forming bacteria”).

Regarding dependent claim 18, Riihinen and Hunter additionally teach generating and detecting a signal that is indicative of the presence of the DNA segment (Riihinen – p. 7, ll. 24-27: “the amount of 16S rRNA gene copies is measured … by using SYBR Green I”; Hunter – p. 12, l. 31: “amplification product is … measured”; p. 13, ll. 4-5: “determines the amount of microbial target sequence”), and Hunter teaches where the signal intensity increases with increasing concentrations of amplicons (p. 13, ll. 12-13: “a level of amplification product which is proportional to the level of microorganisms in said sample”). 


Regarding dependent claim 19, Hunter additionally teaches preparing a set of standards comprising results that have been plotted (p. 13, ll. 2-3: “a standard curve is prepared based on the CT”), wherein the preparing comprises conducting PCR on known samples that comprise a known concentration (p. 13, ll. 2-4) of a known biofouling composition (p. 33, ll. 1-5: E. coli),
wherein the PCR on each known sample uses the primer pair and amplifies the segment of DNA of the at least one organism (p. 32, ll. 7-11), and the known samples comprise at least two known samples of different concentrations of the at least one organism (p. 33, ll. 3-5).



Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Riihinen plus Hunter and Ismagilov, as discussed above, and incorporate the real-time PCR manipulations, use of a standard, and various data comparisons, as taught by Hunter. Riihinen teaches the need for rapid and accurate methods for detecting and treating bacterial contamination in aqueous environments of paper and board mills. Hunter teaches various methods that can be used in industrial microbiology applications to enumerate microbial content. One of ordinary skill in the art would have been motivated to incorporate the modifications of Hunter into the method of Riihinen in order to improve the accuracy of the detection and treatment steps of Riihinen, and would have had an expectation of success as strategies for optimizing PCR protocols are well known in the art.

Regarding dependent claim 21, Riihinen additionally teaches wherein said method is performed at a papermaking plant (p. 9, ll. 2-3).

Regarding dependent claim 24, Riihinen additionally teaches wherein the method comprises a DNA extraction step (p. 9, ll. 10-16).

In view of the foregoing, claims 1-9, 11-21 and 23-24 are prima facie obvious over Riihinen in view of Hunter and Ismagilov.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Riihinen4 (WO 2016/135387 A1) in view of Hunter5 (WO 02/10444 A1) and Ismagilov (WO 2016/085632) as applied to claim 1 above, and further in view of Jerusik (Fungi and paper manufacture, Fungal Biology Reviews, 24: 68-72, 2010).

Regarding dependent claim 17, Ismagilov teaches wherein the primer pair amplifies a 
segment of DNA from a fungus (para. 77), and teaches that the industrial sites can be sources of test samples (para. 70).

Prior to the effective filing date of the claimed invention, it would have been prima facie 
obvious to practice the method of Riihinen plus Hunter plus Ismagilov, as discussed above, and incorporate the testing of a fungal sample, as taught by Ismagilov. Riihinen teaches the need for rapid and accurate methods for detecting and treating bacterial contamination in aqueous environments of paper and board mills. Jerusik teaches that fungal contamination is also relevant in the context of a paper mill (p. 69, right col., para. 3: “fungal destruction of cellulose can have a serious impact on the manufacture of paper …. Re-cycled pulp is often stored in less than optimal conditions from the perspective of preventing mold infestation”). Ismagilov teaches various methods that can be used in industrial microbiology applications to enumerate the content of contaminating substances. One of ordinary skill in the art would have been 

In view of the foregoing, claim 17 is prima facie obvious over Riihinen in view of Hunter and Ismagilov, and further in view of Jerusik.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Riihinen6 (WO 2016/135387 A1) in view of Hunter7 (WO 02/10444 A1) and Ismagilov (WO 2016/085632) as applied to claim 1 above, and further in view of Ben-Amar (Universal direct PCR amplification system: a time- and cost-effective tool for high-throughput applications, 3 Biotech, 7(4):246, 2017).


	Regarding dependent claim 23, Ben-Amar teaches wherein the method is performed in the absence of a DNA extraction step. Specifically, Ben-Amar teaches PCR amplification directly from environmental samples without undergoing a DNA isolation process. The direct PCR was carried out using universal primers and standard cycling conditions. 

prima facie obvious to practice the method of Riihinen plus Hunter and Ismagilov, as discussed above, and incorporate the sample processing steps as taught by Ben-Amar. Riihinen teaches the need for rapid and accurate methods for detecting and treating bacterial contamination in aqueous environments of paper and board mills. Ben-Amar teaches various methods that can be used in environmental microbiology applications to enumerate microbial content. One of ordinary skill in the art would have been motivated to incorporate the modifications of Ben-Amar into the method of Riihinen in order to increase the throughput of the Riihinen method, and would have had an expectation of success as such processing protocols are well known in the art.


In view of the foregoing, claim 23 is prima facie obvious over Riihinen in view of Hunter and Ismagilov, and further in view of Ben-Amar.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Riihinen8 (WO 2016/135387 A1) in view of Hunter9 (WO 02/10444 A1) and Ismagilov10 (WO 2016/085632 A2). as applied to claim 1 above, and further in view of Ullerich (Ultra-fast PCR technologies for point-of-care testing, J Lab Med, 41(5): 239-244, 2017).

Regarding claim 25, Ullerich teaches wherein said conducting a PCR method comprises 


Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Riihinen plus Hunter and Ismagilov, as discussed above, and incorporate the magnetic induction cycler of Ullerich. Riihinen teaches the need for rapid and accurate methods for detecting and treating bacterial contamination in aqueous environments of paper and board mills. Ullerich teaches that the magnetic induction cycler provides very precise temperature control and homogeneity. One of ordinary skill in the art would have been motivated to incorporate the Ullerich magnetic induction cycler into the method of Riihinen in order to improve the accuracy of the detection and treatment steps of Riihinen, and would have had an expectation of success as strategies for substituting thermal cyclers are well known in the art.

In view of the foregoing, claim 25 is prima facie obvious over Riihinen in view of Hunter and Ismagilov, and further in view of Ullerich.

Claims 1, 3, 7, 9, 11, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Foladori (Surrogate parameters for the rapid microbial monitoring in a civil protection module used for drinking water production, Chemical Engineering Journal, 265, 67-74, 2015).


A method to quantify bioburden present in a substance, said method comprising: a) obtaining a sample of the substance (abstract, para. 1: “microbiological quality of water”; p. 69, left col., para. 2: “[s]amples for microbiological analyses were collected”; p. 70, left col., para. 4: “identify and quantify E. coli cells; p. 72, left col., para. 3: “E. coli is the most specific indicators of faecal contamination in water);
b) optionally filtering said sample (p. 70, left col., para. 4: “each water sample … filtered”);
c) optionally extracting DNA from the sample (p. 70, left col., para. 4: genomic DNA … extracted from filters using … DNA Isolation Kit);
e) conducting a polymerase chain reaction (PCR) with said sample or a portion thereof utilizing a primer pair designed to target and amplify a segment of DNA of at least one organism that causes bioburden in said substance, and forming amplification data (p. 70, left col., para 4 to right col., para. 1: “[p]rimers and TaqMan sequences for uidA gene … to identify and quantify E. coli cells … TaqMan PCR assay was performed in triplicate … PCR results were analysed”);
f) correlating the amplification data with a standard, to determine whether said organism is present or absent in said substance, and to determine an estimated amount or concentration of said organism in said substance (p. 70, right col., para. 1: “cell number equivalents were then extrapolated by taking into account the average bacterial genome of E. coli available at NCBI … number of gDNA copies for the experimental samples was determined by using the inverse formula of the linear equation of each species …”);

wherein said substance is from a water treatment plant (abstract, para. 1: “full-scale mobile water treatment plant”);
and-2-U.S. Patent Application No. 16/285,251Amendment Accompanying Request For Continued Examination dated December 14, 2021Reply to final Office Action of July 2, 2021said estimated amount or concentration of said organism in said substance is provided within 3 hours of said obtaining of said sample (abstract, para. 1: “monitored on the basis of … parameters, detecting … E. coli, in less than 3 h”; p. 70, left col., para. 4: “identify and quantify E. coli cells”).

Further, regarding the “within 3 hours” limitation, in Foladori the analysis is done in a lab (p. 69, left col., para. 2), so the relevant time frame begins when the lab received the sample (i.e., the lab “obtained” the sample when they received it).

Regarding the requirement to determine whether said organism is present or absent in said substance (step (f)) followed by treating based on the amount or concentration of organism present (step (g)), Foladori suggests this. Specifically, Foladori teaches detecting E. coli in water samples from water treatment plants (p. 70, left col., para. 4) and treating water in water treatment plants with ozonation (p. 71, left col., para.4), and teaches that E. coli was “under the quantification limit after ozonation” (abstract, para. 3). Foladori also suggests that the method can be used for “optimization of disinfectants dosages” (p. 68, left col., para. 4). Therefore, it would have been obvious to the ordinary artisan to adjust the ozone treatment E. coli present, or to omit the ozone treatment when E. coli is absent, in order to monitor and manage microbial contamination of raw water sources. The ordinary artisan would have had an expectation of success as Foladori does not limit the downstream applications of the monitoring method, and because Foladori suggests the method can be used for such a purpose.

Regarding dependent claims 3, 7, 9, 16 and 24, Foladori additionally teaches wherein said sample comprises live organisms, viable cells from an organism, or a combination thereof p. 68, left col., para. 1: “evaluating infectious risks from [live] human pathogens”; p. 70, right col., para. 3: intact cells”), as recited in claim 3, wherein said substance comprises more of a liquid than a solid (p. 70, left col., para. 4), as recited in claim 7, wherein said substance comprises a liquid and a solid, and said method further comprises removing said solid before said step (e) (p. 70, left col., para. 4), as recited in claim 9, wherein the primer pair comprises a primer pair designed to amplify one or more segments of DNA from bacteria (p. 70, left col., para. 4: uidA gene in E. coli), as recited in claim 16, and wherein said method further comprises a DNA extraction step (p. 70, left col., para. 4), as recited in claim 24.

Regarding dependent claim 11, Foladori additionally suggests wherein said treating said substance comprises administering the at least one biocide or microbiocide at a processing facility having, and configured to process, said substance at a dosage calculated based on said estimated amount or concentration of said organism in said substance. Specifically, Foladori suggests that the method can be used for “optimization of disinfectants dosages” (p. 68, left E. coli was “under the quantification limit after ozonation” (ozone, being a “biocide”, is a step in the water treatment”). Based on the teachings of Foladori, it would have been obvious to adjust the ozone treatment based on the amount of E. coli detected. Specifically, Foladori teaches detecting E. coli in water samples from water treatment plants (p. 70, left col., para. 4) and treating water in water treatment plants with ozonation (p. 71, left col., para.4), and teaches that E. coli was “under the quantification limit after ozonation” (abstract, para. 3). Foladori also suggests that the method can be used for “optimization of disinfectants dosages” (p. 68, left col., para. 4). Therefore, it would have been obvious to the ordinary artisan to adjust the ozone treatment based on the amount of E. coli present in order to monitor and manage microbial contamination of raw water sources. The ordinary artisan would have had an expectation of success as Foladori does not limit the downstream applications of the monitoring method, and because Foladori suggests the method can be used for such a purpose.

In view of the foregoing, claims 1, 3, 7, 9, 11, 16 and 24 are prima facie obvious over Foladori.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foladori (Surrogate parameters for the rapid microbial monitoring in a civil protection module used for drinking water production, Chemical Engineering Journal, 265, 67-74, 2015) as applied to claim 1 above, and further in view of Heid (Real Time Quantitative PCR, Genome Res, 6(10): 986-994, 1996).

Regarding dependent claim 14, Foladori additionally teaches wherein the PCR is conducted in the presence of a fluorescent resonance energy transfer (FRET) oligonucleotide probe, an extension phase of the PCR releases an unquenched reporter dye from the probe (p. 70, left col., para. 4: TaqMan). In addition, Heid teaches wherein the method further comprises: irradiating an excitation wavelength toward the sample, which excites the unquenched reporter dye, during each thermal cycle of the PCR (e.g., p. 987, left col., para. 3); and sensing the intensity of fluorescent emission during each thermal cycle of the PCR (e.g., p. 987, left col., para. 3), wherein the correlating the amplification data comprises correlating a rate of amplification of the segment of DNA by graphing a curve of the intensity of fluorescent emission detected, per thermal cycle, to determine a quantitation cycle (Cq) (e.g. p. 989, left col., para. 2: Ct is a type of Cq), and correlating the determined Cq to Cq values of known standards having known concentrations of the at least one organism (p. 991, right col., para. 1). 

Regarding dependent claim 20, Heid additionally teaches wherein wherein the amplification data comprises a rate of amplification, a Cq value, a Ct value, or a combination thereof (e.g., Fig. 1B; p. 989, left col., para. 2; p. 991, right col., para. 1).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Foladori, as discussed above, and incorporate the real-time PCR manipulations, use of a standard, and various data comparisons, as taught by Heid. Foladori teaches the need for rapid and accurate methods for detecting and treating microbial 

In view of the foregoing, claims 14 and 20 are prima facie obvious over Foladori in view of Heid.

Conclusion
Claims 1-9, 11-21 and 23-25 are pending, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Riihinen was cited in the Information Disclosure Statement submitted May 9, 2019.
        2 Hunter was cited in the Information Disclosure Statement submitted May 9, 2019.
        3 Ismagilov was cited in the PTO-892 Notice of References Cited mailed November 13, 2020.
        4 Riihinen was cited in the Information Disclosure Statement submitted May 9, 2019.
        5 Hunter was cited in the Information Disclosure Statement submitted May 9, 2019.
        6 Riihinen was cited in the Information Disclosure Statement submitted May 9, 2019.
        7 Hunter was cited in the Information Disclosure Statement submitted May 9, 2019.
        8 Riihinen was cited in the Information Disclosure Statement submitted May 9, 2019.
        9 Hunter was cited in the Information Disclosure Statement submitted May 9, 2019.
        10 Ismagilov was cited in the PTO-892 Notice of References Cited mailed November 13, 2020.